 Ili the Matter of STOWAND DAMSFr tNITURECo.,EMPLOYERc ildUNITED FURNITURE VPORgERS OF AMERICA, CIO, PETITIONERCase No. 7-RC--:1048.-Decided November 15; 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Jerome H.Brooks, hearing' officer.The heaiing officer's rulings made at thehearirig,are free from prejudicial error and are hereby affirmed.1PliFsuarit to the provisions of Section 3 (b) Of the Act, the Boardhas delegated its powers in connection with this case, t6 a three-member panel [Chairman Herzog and Members Houston andReynolds].Upon the entire record in this case, the Board finds :1.Thd Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.'At the hearing, the Employer. moved to dismiss this proceeding on the grounds that :(1) The denial to the Employer of a sufficient postponement prevented the Employer frompreparing properly for the hearing; (2) pending charges filed by the Petitioner againstthe Employer precluded the possibility of a "free and fair election" ; (3) the resignationof the General Counsel before the adjourned hearing, and his instructions to the regionalofficers not to proceed in certain matters until his successor was appointed, rendered itimproper to proceed with this representation proceeding; and (4) the unit requested bythe Petitioner is inappropriate.We find no merit in the Employer's position for the following reasons: (1) The Em-ployer was given sufficient notice of the pendency of the petition, and of the date ofhearing, which was once postponed at the Employer's request.A member of counsel forthe Employer appeared on the date originally set for hearing and consented, on behalfof his firm, to the date to which the hearing was adjourned. The Employer's counsel"thereafter appeared at the adjourned hearing and participated fully in it.Upon carefulexamination of then record, we are convinced that the.Employer was afforded sufficientopportunity to prepare for the hearing, and did, in fact, fully develop the facts andits.. position in the record.(2)The Petitioner. bas-waived the matters contained in itscharges as a basis for objection to any election that might be directed in this case. Inthese circumstances; it is Board practice not to delay a representation proceeding. .VictorChemical Works,85 NLRB 495. (3) This ground of the Employer's motion is based inpart upon the fact that unfair labor practices were pending against the Employer.Asset forth above, the Petitioner has waived such charges.We see nothing in the fact ofpending charges, in themselves or in connection with the former General Counsel's instruc-tions above referred to, that rendered it improper to proceed with this hearing. (4) Forreasons given in paragraph numbered 4, below, we find that the unit sought to be repre-sented by the Petitioner is appropriate.The Employer's motion to dismiss is hereby denied.92 NLRB No. 28..80 STOW AND - DAVIS FURNITURE CO. -8t3.A question affecting commerce exists concerning the representa-tion of employees of .the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner requests a unit of all employees at the Employer'splant,No. 2 in Grand Rapids, Michigan.The Employer opposes thePetitioner's request, contending that only a unit which also includesthe employees of its plant No. 1 is appropriate.The Employer manufactures wood and upholsteredofficefurnitureand hardware at its plants in Grand Rapids, Michigan. Its plantNo. 1 is devoted to woodworking and assembling operations? InplantNo. 2,3 located approximately three-fourths of a mile from plantNo. 1, it manufactures. locking devices, drawer partition retainers,and other special hardware items, including a patented mechanism forholding a typewriter to the desk 4The two plants are operated by the Employer as a single enterprise,and the office functions of both plants, including purchasing, selling,accounting, keeping personnel records, and other office functions, arecarried on as part of the executive department located in the plantNo. 1 building.There is a single personnel policy for the employeesof both plants, including similar employee benefits for all employees.While there is some integration in the operation of the two plants,in that a portion of the finished products in plant No. 2 is used inassembling the end product of plant No. 1,5 there is likewise substan-tial separation between the two divisions of the Employer's business.Thus, the two plants are physically separated and are engaged in theproduction of substantially different products.Because of the differ-ence in operations, there is little contact or interchange between theemployees.A foreman has immediate charge of the operations ofplant No. 2, and exercises the function of hiring and discharging theemployees who work there.Although a unit of both plants might be appropriate, it does notthereby follow that a unit of the employees of plant No.2 alone isinappropriate.Here the plant is separately supervised, producesdifferent products; 'there is an absence of employee interchange, andneither petitioner nor any other labor organization seeks to represent2About 120 employees work in this plant.About 35 employees work in this plant,involved herein."A thirdplant,where upholstering is performed, is operated by an independent con-tractor,and is not involved in this proceeding.5Approximately 75 percent of the production in plant No. 2 consists of the patentedtypewriter device.About 20 percent of this device produced in plant No. 2 is attachedto the Employer's desks produced and assembled in plant No. 1. The other 80 percentis sold and shipped directly to other customers from plant No. 2.929979-51-vol. 027 82DECISIONSOF NATIONALLABOR RELATIONS BOARDthe employees of both plants in a single unite In these circumstances,we find that the employees in plant No. 2 may appropriately constitutea separate unit.We find that all employees employed at the Employer's GrandRapids, Michigan, plant No. 2, including machine operators, welders,and finishers, but excluding office and clerical employees, guards, andall supervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]6Althoughthe extent of the Petitioner's organization is thus partly involved,the Boardisnot precluded from taking this factor into consideration where, as here, it is notcontrolling,and other cogent factors also impel the finding of a separate unit.WaldensianHosiery Mills,Inc.,83 NLRB 742 ;Telechron,Inc.,90 NLRB 931. See alsoSouthwesternElectric Service Company,89NLRB 114.